MEMORANDUM **
Nathan Enterprises Corporation appeals from the district court’s order denying its motion for attorneys’ fees as the prevailing party in the underlying action brought by Darren D. Chaker alleging violations of the Fail- Credit Reporting Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Barios v. Cal. Interscholastic Fed’n, 277 F.3d 1128, 1133 (9th Cir.2002), and we vacate and remand.
Under the Fair Credit Reporting Act, the prevailing party is allowed to recover attorneys’ fees in relation to the work expended in responding to an unsuccessful pleading, motion, or other paper filed in bad faith or for purposes of harassment. See 15 U.S.C. § 1681n(c). Accordingly, we vacate the order denying attorneys’ fees and remand this matter for further proceedings in accordance with section 1681n(c).
Appellant’s request for publication is denied.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.